Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 15, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  158563                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  RYAN MENARD, by his conservator,                                                                     Richard H. Bernstein
  SHELLY MENARD,                                                                                       Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158563
                                                                    COA: 336220
                                                                    Macomb CC: 2014-003145-NI
  TERRY R. IMIG and SHARRYL ANN
  EVERSON,
             Defendants,
  and
  MACOMB COUNTY DEPARTMENT OF
  ROADS and COUNTY OF MACOMB,
             Defendants-Appellees.
  _________________________________________/

         On November 7, 2019, the Court heard oral argument on the application for leave
  to appeal the September 6, 2018 judgment of the Court of Appeals. On order of the
  Court, the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REVERSE the judgment of the Court of Appeals. As noted
  by Judge METER in his dissent, when viewed in a light most favorable to the plaintiff, the
  “plaintiff presented sufficient evidence that the defective road was a proximate cause of”
  the injuries in this case. Menard v Imig, unpublished per curiam opinion of the Court of
  Appeals, issued September 6, 2018 (Docket No. 336220) (METER, J., dissenting), p 1.
  Specifically, there is evidence that the defective road was more than the “condition or
  occasion affording opportunity for the other event to produce the injury”; rather, it “put in
  motion the agency by which the injuries [were] inflicted . . . .” Singerman v Muni Serv
  Bureau, Inc, 455 Mich. 135, 145 (1997) (quotation marks and citation omitted). We
  REMAND this case to the Court of Appeals for consideration of the issues raised by the
  defendants but not addressed by that court during its initial review of this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 15, 2019
           a1113
                                                                               Clerk